[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1542

                      JAMES MACFARLANE,

                    Plaintiff, Appellant,

                              v.

                     PETER SMITH, ET AL.,

                    Defendants, Appellees.
                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

       [Hon. Shane Devine, Senior U.S. District Judge]                                                                 

                                         

                            Before

                     Selya, Circuit Judge,                                                     
               Campbell, Senior Circuit Judge,                                                         
                  and Lynch, Circuit Judge.                                                      

                                         

James MacFarlane on brief pro se.                            
Philip T.  McLaughlin, Attorney  General,  and  Daniel J.  Mullen,                                                                             
Senior Assistant Attorney General, Civil Bureau, on brief for appellee
Peter Smith.
Cynthia  L. Fallon  and Law  Office of  Rodney  L. Stark,  P.A. on                                                                           
brief for appellee Jack P. Crisp, Jr.
Diane  M.  Gorrow and  Soule,  Leslie,  Kidder, Zelin,  Sayward  &                                                                              
Loughman on brief for appellee Beryl Rich.                

                                         

                      November 10, 1997
                                         

          Per  Curiam.   James  MacFarlane  appeals from  the                                 

dismissal of his complaint under Fed. R. Civ. P. 12(b)(6) for

failure to  state a claim  upon which relief may  be granted.

Having  carefully reviewed  the  record, "it  clearly appears

that,  on the facts alleged, the  plaintiff cannot recover on

any viable  theory." Wagner v.  Devine, 122 F.3d 53,  55 (1st                                                  

Cir.   1997).    We  affirm  the  dismissal  of  MacFarlane's                                       

complaint  essentially for the reasons stated in the district

court's Orders dated November 27, 1996 and March 27, 1997.  

                             -2-